          Case 1:18-cv-02637-LGS Document 70 Filed 04/10/19 Page 1 of 1
                                                                         21st Floor
                                                                         1251 Avenue of the Americas
                                                                         New York, NY 10020-1104

                                                                         Geoffrey S. Brounell

                                                                         212.603.6404 tel
                                                                         212.379.5212 fax
                                                                         geoffreybrounell@dwt.com




April 10, 2019

Via ECF

The Hon. Lorna G. Schofield
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re:    SM Kids, LLC v. Google LLC, et al., Case No. 18 Civ. 2637 (LGS)

Dear Judge Schofield:

This firm is counsel to Plaintiff SM Kids, LLC (“SM Kids”). Pursuant to this Court’s May 24,
2018 order (Doc. No. 43), we write to provide a further status update on the Trademark Trial and
Appeal Board proceeding filed by Ganz (“Ganz”), Proceeding No. 91229200 (“the TTAB
Proceeding”). Earlier status updates were provided to this Court by letters dated July 9, 2018
August 23, 2018, October 9, 2018, November 26, 2018, January 10, 2019, and February 25,
2019. (Doc. Nos. 51, 59, 63, 64, 65, 69.)

As previously indicated, the TTAB Proceeding has been stayed, as Ganz commenced a plenary
action in the District of Delaware against SM Kids. As reflected in our last report dated
February 25, 2019 (Doc. No. 69), the parties are in discovery and scheduled to mediate before
the Magistrate Judge tomorrow. On March 6, 2019, Ganz filed a motion for leave to file an early
summary judgment motion before the date set forth for such motions in the Initial Pre-Trial
Order, SM Kids has opposed. The Court has not yet ruled.

Very truly yours,

Davis Wright Tremaine LLP

/s/ Geoffrey S. Brounell

cc:    All Counsel of Record (by ECF)
